Application by appellant for an order directing the State Industrial Board to amend its findings, for leave to submit a short record, and to extend appellant’s time to prepare a record on appeal. This court has no power upon motion to direct the State Industrial Board to amend its findings, and will not assume to determine what should be omitted from the record or condensed therein. The record on appeal should be settled in the first instance by the Board or by stipulation between the parties. (Matter of MacConel v. Union Coal & Ash Co., 230 App. Div. 336.) Any alleged errors in connection therewith may be reviewed on appeal. Application denied, *1010without costs in all respects, except that appellant’s time to perfect his record on appeal is extended to April 15, 1941. Present — Hill, P. J., Crapser, Bliss, Heffernan and Foster, JJ.